EXHIBIT Consent of Independent Registered Public Accounting Firm To the Board of Directors Pacific Ethanol, Inc. Sacramento, California We consent to the incorporation by reference in Registration Statements (Nos. 333-106554, 333-123538 and 333-137663) on FormS-8 and (Nos. 333-127714, 333-135270, 333-138260, 333-143617 and 333-147471) on Form S-3 of Pacific Ethanol, Inc. of our reports dated March 31, 2009 relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in this Annual Report on Form 10-K of Pacific Ethanol, Inc. for the year ended December 31, 2008. /s/ HEIN & ASSOCIATES LLP Irvine,
